EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We have issued our report dated September 4, 2012, with respect to the consolidated financial statements included in the Annual Report on Form 10-K for the year ended June 30, 2012 of Tandy Brands Accessories, Inc., which are incorporated by reference in this Registration Statement.We consent to the incorporation by reference in the Registration Statement of the aforementioned report. /s/ GRANT THORNTON LLP Dallas, Texas July 1, 2013
